FOURTH DIVISION
                                   DILLARD, C. J.,
                                  RAY and SELF, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                     January 11, 2018




In the Court of Appeals of Georgia
 A17A1540. NATASHA BLAKEMORE AS MOTHER OF SE-059
     NATROYA HULBERT v. DIRT MOVERS, INC. et al.

      SELF, Judge.

      In this interlocutory appeal in a wrongful death action, we must decide whether

a domestic motor carrier corporation may remove a tort action in which it is a

defendant to the county where its principal place of business is located, pursuant to

OCGA § 14-2-510 (b) (4), when venue against the defendant would also be proper

in the county where the tort occurred under OCGA § 40-1-117 (b). Because plaintiff

Natasha Blakemore’s allegations of venue were based upon a distinct venue provision

unique to motor carriers, we conclude that defendant Dirt Movers, Inc. had no right

of removal under the plain language of OCGA § 14-2-510 (b) (4). Therefore, we
reverse the trial court’s denial of Blakemore’s motion to remand this action to the

county where the tort occurred.

      Following the death of her daughter in a motor vehicle accident, Blakemore

filed a wrongful death action against Dirt Movers, its driver, and its liability insurance

carrier in the State Court of Bibb County. Blakemore alleged that her daughter,

Natroya Hulbert, was driving a vehicle on Interstate 75 in Bibb County when she was

either hit or forced off the road by a tractor-trailer owned by Dirt Movers; that

although the tractor-trailer pulled over and the driver got out, the driver soon fled the

scene after seeing the extent of the wreckage; and that Hulbert died in the accident.

Furthermore, the pleadings established that Dirt Movers was a domestic corporation

engaged in interstate commerce and registered with, licensed by, and insured in

accordance with the Federal Motor Carrier Safety Administration. Finally, Dirt

Movers acknowledged that the accident occurred in Bibb County and that its

principal place of business and registered agent were located in Jeff Davis County.

As a result, Blakemore asserted that venue as to Dirt Movers was proper in Bibb




                                            2
  County under the Georgia Motor Carrier Act1 because her cause of action arose as a

  result of the accident in Bibb County.2 See OCGA § 40-1-117 (b).

           After receiving service of process, Dirt Movers filed a notice of removal to Jeff

  Davis County based on OCGA § 14-2-510 (b) (4),3 which permits a defendant

  corporation to remove an action “to the county in Georgia where [it] maintains its

  principal place of business.” However, OCGA § 14-2-510 (b) (4) limits the right of

  removal to cases in which “venue is based solely on this paragraph. . . . “ Following

  Dirt Movers’ removal of the case, the State Court of Jeff Davis County denied

  Blakemore’s motion to remand the case to Bibb County. However, the trial court




      1
          See OCGA § 40-1-50 et seq.
      2
        The complaint also asserts that venue is proper as to Crum & Forster Indemnity
Company under OCGA § 33-4-1 (2), which provides that an insurance company may be
sued “[i]n any county where the company shall have an agent or place of doing business.”
The trial court did not address venue as to Crum & Forster in its order denying
Blakemore’s motion to remand. Furthermore, inasmuch as insurers are not considered joint
tortfeasors under the direct action statute, see Jackson v. Sluder, 256 Ga. App. 812, 814 (1)
(569 SE2d 893) (2002), the question of whether venue as to Crum & Forster would be
proper in either Bibb County or Jeff Davis County does not aid our analysis in this case.
      3
        Although Dirt Movers’ removal notice cited OCGA § 14-3-510 (b) (4), that code
section applies to nonprofit corporations. An identical provision governing business
corporations, and the paragraph to which we will cite, is codified at OCGA § 14-2-510 (b)
(4).

                                               3
granted Blakemore a certificate of immediate review, and we granted Blakemore’s

application for an interlocutory appeal.

      Blakemore posits that the right of removal under OCGA § 14-2-510 (b) (4)

applies only “[i]f venue is based solely on [that] paragraph” and that Blakemore filed

her civil action in Bibb County based not on OCGA § 14-2-510 (b) (4), but on a

separate and distinct venue provision governing motor carriers contained in OCGA

§ 40-1-117 (b). Dirt Movers does not dispute that Blakemore’s complaint alleged

facts establishing that venue would be proper in Bibb County under the Motor Carrier

Act. Rather, Dirt Movers asserts that, because the only fact supporting venue against

it is the county in which the accident occurred, it was entitled to remove the action

to Jeff Davis County under OCGA § 14-2-510 (b) (4). For the following reasons, we

conclude that the plain language of OCGA § 14-2-510 (b) (4) limits a defendant

corporation’s right of removal to cases in which venue is based only upon that

specific paragraph. Accordingly, if there is a separate basis for venue, as in this case,

the defendant corporation has no right of removal.

      As a threshold matter, the Georgia Constitution provides that all civil cases

shall be tried “in the county where the defendant resides; venue as to corporations,



                                           4
  foreign and domestic, shall be as provided by law.” Ga. Const. of 1983, Art. VI, Sec.

  II, Par. VI. To that end, OCGA § 14-2-510 provides that

          [e]ach domestic corporation and each foreign corporation authorized to
          transact business in this state shall be deemed to reside and to be subject
          to venue as follows:


          (1) In civil proceedings generally, in the county of this state where the
          corporation maintains its registered office . . .;

          * * *4

          (3) In actions for damages because of torts, wrongs, or injury done, in
          the county where the cause of action originated, if the corporation has
          an office and transacts business in that county;

          (4) In actions for damages because of torts, wrong, or injury done, in the
          county where the cause of action originated. If venue is based solely on
          this paragraph, the defendant shall have the right to remove the action
          to the county in Georgia where the defendant maintains its principal
          place of business. . . .


  (Emphasis supplied.) However, a corporation has no right of removal under OCGA

  § 14-2-510 (b) (4) if the complaint alleges facts to support proper venue under a

  different statutory provision. See Mohawk Industries v. Clark, 259 Ga. App. 26 (576



      4
        OCGA § 14-2-510 (b) (2) concerns venue in contract cases and therefore is not
applicable here.

                                              5
  SE2d 16) (2002) (no right of removal where factual allegations supported venue

  under both subsection (b) (3) and subsection (b) (4)). And with regard to motor

  carriers,5 OCGA § 40-1-117 (b) states that “[e]xcept in those cases where the

  Constitution requires otherwise, any action against any resident or nonresident motor

  carrier for damages by reason of any breach of duty . . . may be brought in the county

  where the cause or action or some part thereof arose[.]” (Emphasis supplied.)

  Importantly, although OCGA § 14-2-510 (b) uses the term “shall” to define venue

  against a corporation, and “‘[s]hall’ is generally construed as a word of mandatory

  import[,]” O’Donnell v. Durham, 275 Ga. 860, 861 (3) (573 SE2d 23) (2002), OCGA

  § 14-2-510 (c) provides that “[a]ny residences established by this Code section shall

  be in addition to, and not in limitation of, any other residence that any domestic or

  foreign corporation may have by reason of other laws.” See WBC Holdings v.

  Thornton, 213 Ga. App. 48, 48-49 (443 SE2d 686) (1994). Likewise, OCGA § 40-1-


      5
         See OCGA §§ 40-1-100 (12) (A) (“‘Motor carrier’ means [] [e]very person owning,
controlling, operating, or managing any motor vehicle, including the lessees, receivers, or
trustees of such persons or receivers appointed by any court, used in the business of
transporting for hire persons, household goods, or property or engaged in the activity of
nonconsensual towing pursuant to Code Section 44-1-13 for hire over any public highway
in this state.”), (15) (“‘Person’ means any individual, partnership, trust, private or public
corporation, municipality, county, political subdivision, public authority, cooperative,
association, or public or private organization of any character.”).

                                             6
117 (b) further provides that “[t]he venue prescribed by this Code section shall be

cumulative of any other venue provided by law.”

      Stated succinctly, the issue in this case is whether a domestic motor carrier

retains the right to remove a case under OCGA § 14-2-510 (b) (4), by virtue of its

status as a corporation or other business entity, when venue is also predicated upon

OCGA § 40-1-117 (b). We conclude that it does not. Under the plain language of

OCGA § 14-2-510 (b) (4), a corporation may remove a civil action to the county

where its principal place of business is located “if venue is based solely on this

paragraph. . . .” “Where the language of a statute is plain and susceptible to only one

natural and reasonable construction, courts must construe the statute accordingly. In

fact, where the language of a statute is plain and unambiguous, judicial construction

is not only unnecessary but forbidden.” (Citation and punctuation omitted.) Chase v.

State, 285 Ga. 693, 695 (2) (681 SE2d 116) (2009). Accordingly, “the ordinary

signification shall be applied to all words. . . .” OCGA § 1-3-1 (b). See also Six Flags

Over Ga. II v. Kull, 276 Ga. 210, 211 (576 SE2d 880) (2003) (“In the absence of

words of limitation, words in a statute should be given their ordinary and everyday

meaning.”) (punctuation omitted). “Solely” has been defined as meaning “without

another[;] to the exclusion of all else.” Webster’s Ninth New Collegiate Dictionary

                                           7
  1122 (1991). Therefore, under the plain language of OCGA § 14-2-510 (b) (4), a

  corporation cannot remove an action to the county where its principal place of

  business is located if there is any basis for venue other than OCGA § 14-2-510 (b)

  (4).

             OCGA § 40-1-117 (b), applicable to motor carriers, supplies such an

  independent basis and plainly states that venue against a motor carrier may lie “in the

  county where the cause of action or some part thereof arose. . . .” Furthermore, when

  read together, we find no tension between OCGA § 14-2-510 (b) (4) and OCGA § 40-

  1-117 (b). OCGA § 14-2-510 (b) (4) generally provides that a plaintiff may file

  certain causes of action against a corporation in the county where the plaintiff’s cause

  of action originated. However, if there is a separate basis for venue, as in this case,

  the plain language of OCGA § 14-2-510 (b) (4) precludes the defendant corporation

  from removing the case to the county where its principal place of business is located.6

         6
         Neither party has identified, nor have we located, any Georgia authority addressing
the relationship between OCGA §§ 14-2-510 (b) (4) and 40-1-117 (b). Authorities that
specifically examined OCGA § 14-2-510 offer some insight but do not squarely resolve
our inquiry. See, e.g., Coastal Transport v. Tillery, 270 Ga. App. 135 (605 SE2d 865)
(2004) (action filed in Chatham County, where defendant maintained place of business,
arising out of motor vehicle accident in Dougherty County; venue was improper in
Chatham County because defendant’s registered agent was in Gwinnett County;
furthermore, OCGA § 14-2-510 (b) (4) did not apply because plaintiff did not originally
file action in county where accident occurred); Southern Drayage v. Williams, 216 Ga.
8
  We therefore conclude that this reading harmonizes OCGA § 14-2-510 (b) (4) and

  OCGA § 40-1-117 (b).7 See Ga. Forestry Comm. v. Taylor, 241 Ga. App. 151, 153

  (526 SE2d 373) (1999) (“A statute must be construed in relation to other statutes of

  which it is a part, and all statutes relating to the same subject-matter, briefly called




App. 721, 723 (3) (455 SE2d 418) (1995) (venue for action against nonresident motor
carrier proper in Gwinnett County, pursuant to OCGA § 46-7-17 (b) (predecessor to
OCGA § 40-1-117 (b)), because accident occurred in Gwinnett County; however, OCGA
§ 14-2-510 did not apply because defendant nonresident motor carrier was “not a foreign
corporation authorized to transact business in . . . Georgia”); Gault v. Natl. Union Fire Ins.
Co. of Pittsburgh, 208 Ga. App. 134, 136 (2) (430 SE2d 63) (1993) (focus upon
nonresident motor carrier and potential for venue under the Nonresident Motorist Act).
      7
         Dirt Movers’ proposed reading of these statutes, in which a defendant motor carrier
corporation would retain its right of removal under OCGA § 14-2-510 (b) (4) because the
factual predicate for venue under both OCGA § 14-2-510 (b) (4) and OCGA § 40-1-117
(b) is identical, would ignore the plain language of OCGA § 14-2-510 (b) (4) and render
OCGA § 40-1-117 (b) meaningless. We are not authorized to read the statutes in such a
manner. See, e.g., Lathan v. Hosp. Auth. of Charlton County, ___ Ga. App. ___ (805 SE2d
450) (2017) (“a statute should be construed to make all its parts harmonize and to give a
sensible and intelligent effect to each part, as it is not presumed that the legislature
intended that any part would be without meaning”) (citation and punctuation omitted).
Furthermore, the removal procedure in OCGA § 14-2-510 (b) (4) was not codified until
2000. See Pandora Franchising v. Kingdom Retail Group, 299 Ga. 723, 725 (1) (a) (791
SE2d 796) (2016). OCGA § 14-2-510 (b) (4) does not contain an express repealer of
OCGA § 40-1-117 (b). Moreover, there is nothing to suggest that the enactment of OCGA
§ 14-2-510 (b) (4) impliedly repealed OCGA § 40-1-117 (b). See Chatham County v.
Hussey, 267 Ga. 895 (485 SE2d 753) (1997) (“Repeals by implication are not favored. An
implied repeal never occurs unless the later act clearly contradicts the former act and their
differences cannot be reconciled. . . .”).

                                              9
statutes ‘in pari materia,’ are construed together, and harmonized wherever possible

. . . .”) (citation and punctuation omitted).

      Perhaps the most instructive authority is Mohawk, supra, in which the plaintiffs

sued the defendant in Murray County. 259 Ga. App. at 26. The defendant, arguing

that its principal place of business was located in Gordon County, removed the action

to Gordon County pursuant to OCGA § 14-2-510 (b) (4). Thereafter, the plaintiffs

amended their complaint, noting that the defendant “had an office in Murray County

and transacted business there.” Id. at 26-27. The plaintiffs’ motion to remand the case

to Murray County was granted, and Mohawk appealed. We held that, because the

right of removal under OCGA § 14-2-510 (b) (4) is only available in cases where

“venue is based solely on this paragraph” and the plaintiffs’ complaint contained

allegations to support venue under both OCGA §§ 14-2-510 (b) (3) and (4), Mohawk

could not remove the case to the county in which its principal place of business was

located. Id. at 27-28. Accord Atlanta-Asheville Motor Express v. Dooley, 78 Ga. App.
265, 269 (50 SE2d 822) (1948) (held that plaintiff may sue a motor carrier “in the

county where the action originated,” even if defendant does not have a place of

business or an agent in that county).



                                           10
      In sum, Blakemore’s complaint in this case alleges facts to support venue under

OCGA § 40-1-117 (b), which is separate and distinct from OCGA § 14-2-510 (b) (4).

Accordingly, because Blakemore’s allegation of venue was not based solely upon

OCGA § 14-2-510 (b) (4), Dirt Movers had no right of removal under the plain

language of OCGA § 14-2-510 (b) (4). As a result, the trial court erred in denying

Blakemore’s motion to remand her civil action to Bibb County.

      Judgment reversed. Dillard, C. J., and Ray, J., concur.




                                        11